CANTY, J.
Since April, 1894, the defendant has been operating a warehouse at Lanesboro, Minnesota, used by it for storing grain therein, but has never obtained from the state railroad and warehouse commission, pursuant to Laws 1895, c. 148, a license authorizing it to ship, store, or handle grain in such warehouse; a.nd this is an action brought to enjoin defendant from so operating the same without a license. On the trial the court found for defendant, and plaintiff appeals from the judgment entered accordingly.
The defendant has never stored in this elevator any grain except its own, which it had bought of the farmers at the warehouse, and which was raised in this state, presumably in the vicinity of Lanesboro. The court below held that, as applied to such a case, said chapter 148 is unconstitutional; that this is a private warehouse, in which no grain was ever stored for others or for the public; and that, therefore, it was not affected with a public interest, and the ■state had no right to interfere, or regulate the manner of its use. This is also the position taken by respondent.
If the business carried on at this warehouse consisted of nothing more than storing defendant’s own grain, we would concede that such business would warrant but little interference or regulation of it by the state. But that business does consist of something more. It was conceded on the argument, and is fairly to be inferred from the findings and stipulation of facts, that the grain is purchased, weighed, graded, and delivered at the warehouse, and that defendant, with its own scales and appliances, weighs and grades the grain. Under these circumstances, the warehouse is a sort of *226public market place, where the farmers come with their grain for the purpose of selling the same, and where the purchaser, a party in interest, acts as market master, weigh master, inspector, and grader of the grain. Surely such a business is of a public character, and is sufficiently affected with a public interest to warrant a very considerable amount of regulation of it by the state. The business carried on by defendant at its Avarehouse is similar to that carried on at a large number of other warehouses and elevators in this state. The grain crops of this state constitute by far the most important part of its commerce, and its greatest resource. It is important to see that correct weights are had; that uniform grades are given; that the proper amount of dockage, and no more, is taken; that no dishonest practices are allowed, and no undue advantage is permitted to be taken.
Said chapter 148 requires the person operating such an elevator or warehouse to procure a license, to be issued by the state railroad and warehouse commission, for which a fee of one dollar per year must be paid. The act also provides that such license may be revoked by the commission if the warehouse or elevator is operated in violation or in disregard of the laws of this state. Section 2 provides that any person attempting to run such an elevator or warehouse without a license may be enjoined in a suit for that purpose. Section 3 provides that the commission may make suitable and necessary ruies and regulations for the government of public country warehouses and elevators. Then follow other provisions. There are undoubtedly many provisions in the act which apply only to warehouses and elevators in which grain is stored for others or for the public, which provisions do not and cannot apply to such warehouses as the one here in question. There are, perhaps, provisions in the act which it would be unconstitutional to apply to such a warehouse as this. But these matters need not be considered at this time. The provision requiring a license is not one of these. This disposes of the only question argued which it is necessary to consider.
Judgment reversed, and a new trial granted.